DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Appeal Brief filed 8/23/2021, an appeal conference was conducted on 10/26/2021 and the rejections made in the Final Rejection dated 12/21/2020 have been reconsidered and withdrawn and Reasons for Allowance are given below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. Schwartz on 10/28/2021.

The application has been amended as follows: 

Cancel Claims 19 and 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed PTO 892 and 1449 forms listed in the application file.  Specifically, the US 2007/0281879 and US 2008/0300158 references disclose graft copolymers that comprise the three components as claimed and further broadly encompass the weight ratio ranges of polyalkylene oxide to n-vinyl pyrrolidone monomer as required by the instant claims.  Specifically, when the ratio of (a):(b) is present at the same time as the amount of (a) is greater than the amount (c).  However, the reference only suggests that there can be weight amounts of polyalkylene oxide greater than the vinyl acetate monomer as required by the claims but there is no motivation as to why one of ordinary skill in the art would select this condition to be met as the reference also suggests values that do not meet this condition.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 
/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 10/26/2021


/MARK EASHOO/     Supervisory Patent Examiner, Art Unit 1767